FRANKLIN, LA – NYSE-AMEX:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended March 31, 2010, the second quarter of fiscal 2010. Earnings for the quarter ended March 31, 2010 amounted to $1.7 million, or $0.80 per diluted share, compared to $1.7 million, or $0.78 per diluted share, for the same quarter in fiscal 2009, an increase of $0.02 per diluted share, or 2.6%. Earnings for the six month period ended March 31, 2010 amounted to $3.4 million, or a record $1.62 per diluted share, compared to $3.4 million, or $1.61 per diluted share, for the same period in fiscal 2009, an increase of $0.01 per diluted share, or 0.6%. “Our record earnings of $1.62 diluted EPS for the fiscal year to date is remarkable, especially considering that we posted record EPS for fiscal 2009,” said Little. The
